           Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION


 UNITED STATES OF AMERICA,
                   )
                   )                            Case No. 5:21-cv-00190-TES
       Plaintiff,  )
                   )
       V.          )
                   )
 SHONDRE D. PITTS, )
                   )
       Defendant.  )
 ______________ )

   DEFAULT JUDGMENT OF PERMANENT INJUNCTION AGAINST
              DEFENDANT SHONDRE D. PITTS

      THIS MATTER is before the Court upon consideration of the United States'

Motion for Default Judgment of Permanent Injunction Against Defendant

Shondre D. Pitts ("Pitts"). The Court has reviewed the Motion, and finds as

follows:

      Pitts was served with a copy of the Summons and Complaint filed herein.

(See ECF No. 4). Pitts has failed to file an appropriate Motion or responsive

pleading within the time prescribed by the Federal Rules of Civil Procedure. The

Clerk of Court has entered default pursuant to Fed. R. Civ. P. 55(a) against Pitts.

      Accordingly, it is ORDERED, ADJUDGED, AND DECREED that:

      1. The Court has jurisdiction under 28 U.S.C. §§ 1340 and 1345 and

26 U.S.C. § 7402(a).

                                          I
        Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 2 of 6



      2. Plaintiff United States of America's Motion is hereby GRANTED.

      3. Based upon the allegations in the United States' Complaint, which are

deemed admitted, the Com1 finds that Pitts has repeatedly and continually engaged

in conduct:

              a. that is subject to penalty under 26 U.S.C. §§ 6694 and 6695 and that

              injunctive relief is appropriate under 26 U.S.C. § 7407 to prevent

              recmTence of that conduct;

              b. that is subject to penalty under 26 U.S.C. § 6701 and that injunctive

              relief is appropriate under 26 U.S.C. § 7408 to prevent recurrence of

              that conduct; and

              c. that substantially interferes with the proper enforcement and

              administration of the inte1nal revenue laws.

      4. The Court further finds that injunctive relief against Pitts is appropriate to

prevent the recurrence of that conduct pursuant to 26 U.S.C. § 7402(a). Pitts has

repeatedly prepared fraudulent tax returns and unlawfully interfered with the

enforcement of the Internal Revenue laws by preparing false and fraudulent federal

income tax returns that claim fabricated deductions and expenses.

      5. The Com1 fu11her finds that Pitts' conduct has been continual and repeated

and that an injunction against only the prohibited conduct would be insufficient to

prevent Pitts' interference with the proper administration of the internal revenue


                                           2
        Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 3 of 6



laws. Given the length of time that Pitts has been preparing returns and the level of

scienter that can be inferred from the conduct alleged in the complaint, a complete

prohibition is necessary to ensure that Pitts does not prepare additional returns with

false claims.

      6. The Court further finds that injunctive relief is appropriate because unless

enjoined Pitts is likely to continue to engage in prohibited conduct; that the United

States will suffer irreparable harm if Pitts' conduct is allowed to continue; that

remedies available at law such as monetary damages are inadequate to compensate

the United States for its irreparable injuries; and that considering the balance of

hardships, and that Pitts will not be harmed at all by being required to comply with

the law, equities favor entry of this injunction.

      Pursuant to Fed. R. Civ. P. 65 and the above findings, Pitts and anyone in

active conceit or pmticipation with him are PERMANENTLY ENJOINED

pursuant to I.R.C. §§ 7402(a), 7407 and 7408 from directly or indirectly:

                a. acting as a federal tax return preparer or requesting, assisting in, or

                directing the preparation or filing of federal tax returns, amended

                returns, or other related documents or fonns for any person or entity

                other than himself;

                b. preparing, filing, and assisting in preparing or filing federal tax

                returns, amended returns, or other related documents or forms that


                                              3
 Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 4 of 6



     understate federal tax liabilities or overstate federal tax refunds based

     on positions he knows or reasonably should know are unreasonable;

     c. engaging in activity subject to penalty under 26 U.S.C. §§ 6694,

     6695, and/or 6701;

     d. owning any interest in or profiting from any business or entity

     engaged in tax return preparation; or

     e. engaging in any conduct that substantially interferes with the proper

     administration and enforcement of the internal revenue laws.

IT IS FURTHER ORDERED that Pitts at his own expense shall:

     a. contact, by regular mail or email, all persons for whom he has

     prepared a federal tax return since 2018 to inform them of the

     permanent injunction entered against Pitts and provide them with a

     copy of this injunction (including no other documents or enclosures

     unless agreed to by counsel for the United States or approved by the

     Court);

     b. surrender to the Secretary of the Treasury or his delegate any and

     all PTINs held by, assigned to, or used by Pitts pursuant to 26 U.S.C.

     § 6109, and the EFINs held by, assigned to, or used by Pitts;

     c. prominently post a copy of the injunction in Pitts' place of business

     where tax returns are prepared by Pitts;


                                  4
            Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 5 of 6




                d. deliver a copy of the injunction to Pitts' employees, contractors, and

                vendors·
                        '
                e. file a sworn statement with the Court evidencing Pitts' compliance

                with the foregoing directives or provide a sworn statement to Counsel

                for the United States to be filed with the Court within forty-five days

                of entry of the final injunction in this action; and

                f. keep records of Pitts' compliance with the foregoing directives,

                which may be produced to the Court if requested, or to the United

                States;

       IT IS FURTHER ORDERED that the Internal Revenue Service is

authorized to revoke immediately any PTIN or EFIN held by, assigned to, or used

by Pitts.

       IT IS FURTHER ORDERED that the United States may monitor

Pitts' compliance with the injunction, and engage in post-judgment discovery in

accordance with the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that the Court shall retain jurisdiction over

this action to enforce this injunction.




                                              5
       Case 5:21-cv-00190-TES Document 7 Filed 09/21/21 Page 6 of 6



     DONE AND ORDERED in Chambers at - - - - - - - - Macon,

               i_,__
Georgi a this _ _       day of




                                 TILMAN E. SELF, III
                                 UNITED STATES DISTR




                                    6
